Exhibit 10.1

Summary of Changes to Compensation of Non-employee Directors

The compensation arrangements for our non-employee directors (“Outside
Directors”) were described on Exhibit 10.13 to our Annual Report on Form 10-K
for the year ended December 31, 2007. We have made certain changes to these
arrangements, as described below.

The fee to an Outside Director for attending each quarterly meeting of the Board
of Directors that the Outside Director attends in person was increased to
$15,000. An Outside Director may be paid such fee for attending a quarterly
Board meeting via telephonic conference call if the Outside Director has good
reason for the Outside Director’s failure to attend such meeting in person as
determined by the Chairman of the Board, but such payment is limited to one
occurrence in any given fiscal year. The fee to an Outside Director who is a
member of the Audit Committee for attending each quarterly meeting of such
committee that the Outside Director attends in person was increased to
$6,000. In addition, we established a fee of $3,000 which is paid quarterly to
each Outside Director who is a member of the Compensation Committee, provided
that, in order to be eligible to receive the fee with respect to a fiscal
quarter, the Outside Director must have served on the Compensation Committee on
the last day of such fiscal quarter. Previously, Compensation Committee members
did not receive compensation for their services as members of the Compensation
Committee. The foregoing changes were effective April 1, 2008.

The Company has adopted a policy, under which from time to time, the Board of
Directors may hold meetings and other related activities in various locations
for which the Company’s payment of the expenses of Board members and Board
members’ guests who participate in such meetings and activities may be deemed
compensation to participating directors. To the extent such participation is
deemed compensation to a director, the Company has also adopted a policy to pay
to such director (or withhold and pay to the appropriate taxing authority on
behalf of such director) a “tax gross-up” in cash, which would approximate the
amount of the director’s (i) federal and state income and payroll taxes on the
taxable income associated with such personal use plus (ii) federal and state
income and payroll taxes on the taxes that the director may incur as a result of
the payment of taxes by the Company.

All other elements of the compensation arrangements for our Outside Directors,
as described on Exhibit 10.13 to our Annual Report on Form 10-K for the year
ended December 31, 2007, remain in effect.